PER CURIAM.
We agree with the appellant’s contention that the remedy of dismissal for failure to post a $100.00 cost bond pursuant to section 57.011, Florida Statutes (1983), is too harsh where, as here, the plaintiff offers to post the bond, albeit tardily, and the face of the complaint demonstrates sufficient assets in the form of a one-half interest in a condominium located in Dade County, Florida, which would provide an ample basis for recovery of costs.
Finding that the trial court abused its discretion in this regard, we reverse and remand with directions to the trial court to reinstate the amended complaint.